DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-25 and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tsai et al. (US 2020/0187040).
Tsai discloses or suggests:
regarding claim 21 and claim 30, a method and an apparatus for wireless communications by a first node comprising:
a memory having executable instructions stored thereon (see at least paragraphs 22-24, a distributed node includes a processor and, thus, must include a memory having executable instructions stored thereon, so that the processor can control the operations of the distributed node); and
a processor coupled with the memory, configured to execute the executable instructions (see at least paragraphs 22-24, a distributed node includes a processor and, thus, must include a memory having executable instructions stored thereon, so that the processor can control the operations of the distributed node) to cause the apparatus to:
receive a configuration of a first one-hop packet delay budget (PDB) for an RLC channel scheduled by the first node (see at least paragraphs 27-32 and 48-50, a centralized management node IAB-donor assigns PDB information per hop to each of the distributed nodes IAB-1 to IAB-3, where the communication channels may be RLC channels);
receive a notification including a PDB adjustment value from a second node to adjust the first one-hop PDB (see at least paragraphs 48-56, the distributed nodes IAB-1 to IAB-3 may determine whether at least one communication channel is required to be modified according to the PDB information and modify at least one existing communication channel according to the PDB information if at least one communication channel is required to be modified); and
adjust the first one-hop PDB using the PDB adjustment value to determine a second one-hop PDB to use for the RLC channel (see at least paragraphs 48-56, the distributed nodes IAB-1 to IAB-3 may determine whether at least one communication channel is required to be modified according to the PDB information and modify at least one existing communication channel according to the PDB information if at least one communication channel is required to be modified);
regarding claim 22, for downlink communication:
the first node is a child IAB node of the second node, the RLC channel scheduled by the first node is a wireless backhaul RLC channel between the first node and a third node, and the third node is a child IAB node or a child user equipment (UE) of the first node (see at least Fig. 4, IAB-2 is a child IAB node of IAB-donor, the RLC communication channel is a wireless backhaul RLC channel between IAB-2 and IAB-1, and IAB-1 is a child IAB node);
regarding claim 23, for uplink communication:
the first node is a parent IAB node of the second node, a third node is a child IAB node or a child user equipment (UE) of the second node, and the RLC channel scheduled by the first node is a wireless RLC channel between the first node and the second node (see at least Fig. 4, IAB-2 is a parent IAB node of IAB-1, a third node is UE2, and the RLC communication channel is a wireless backhaul RLC channel between IAB-1 and IAB-2);
regarding claim 24, the configuration of the first one-hop PDB is semi-static (see at least paragraphs 48-56, the distributed nodes IAB-1 to IAB-3 may determine whether at least one communication channel is required to be modified according to the PDB information and modify at least one existing communication channel according to the PDB information if at least one communication channel is required to be modified, which corresponds to being semi-static); and
regarding claim 25, the first one-hop PDB is adjusted to determine the second one-hop PDB based on the PDB adjustment value received from the second node, and one or more channel conditions of the RLC channel, buffer loading at the first node, or a combination thereof (see at least paragraphs 27 and 48-56, the distributed nodes IAB-1 to IAB-3 may determine whether at least one communication channel is required to be modified according to the PDB information and modify at least one existing communication channel according to the PDB information if at least one communication channel is required to be modified, where the PDB information is determined based on measurement data including congestion level information, uplink delay information and downlink delay information corresponding to the plurality of RLC communication channels).

Allowable Subject Matter
Claims 1-20 and 29 are allowed.

Claims 26-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record fails to disclose or render obvious at least the following claim elements:
as recited in claim 1 and similarly recited in claim 29, determining a second one-hop PDB to use for the first RLC channel; and
notifying a second node of a PDB adjustment value to be applied for a second RLC channel scheduled by the second node, wherein the PDB adjustment value is at least based on a difference between the first one-hop PDB and the second one-hop PDB;
as recited in claim 26, wherein the first node receives an extra PDB value to use for the RLC channel beyond the first one-hop PDB when the PDB adjustment value received from the second node has a positive PDB adjustment; and
as recited in claim 27, wherein the first node has to reduce the first one-hop PDB by the PDB adjustment value and lend the PDB adjustment value to the second node when the PDB adjustment value received from the second node has a negative PDB adjustment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jactat (US 2021/0105698) discloses route selection and QoS support, where QoS is defined as a value of packet delay budget (PDB) (see at least paragraphs 85-102).
Eriksson (US 2020/0367094) discloses delay budget handling in an IAB system, where a delay budget is determined based on propagation delay (see at least paragraphs 49-62).
Yu et al. (US 2018/0279319) discloses dynamic provisioning of quality of service for end-to-end quality of service control, where a PDB used for PC5 transmission is derived and indicated to a UE and a residual PDB is derived based on network configuration and transmission delay and indicated to a relay UE (see at least paragraphs 62-69).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pawaris Sinkantarakorn whose telephone number is (571)270-1424. The examiner can normally be reached Monday-Friday 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        10/07/2022